                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 WILLIAM BRADFORD LAYTON,

                Plaintiff,                                CIVIL ACTION NO.: 4:20-cv-143

         v.

 JOHN T. WILCHER; CAPTAIN B. IRVIN;
 K. RICHARDS; and S. WOOD,

                Defendants.


                                           ORDER

        After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's April 13, 2021, Report and Recommendation, (doc. 6), to which Plaintiff has not filed an

objection. Plaintiff has failed to comply with the Court’s Order to complete and submit the forms

necessary to proceed in forma pauperis or to remit the filing fee. Therefore, the Court ADOPTS

the Report and Recommendation as its opinion. For the reasons discussed by the Magistrate

Judge, Plaintiff’s Complaint is DISMISSED. The Clerk of Court is DIRECTED to CLOSE this

case.

        SO ORDERED, this 29th day of June, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
